I dissent. I cannot agree with the oft repeated assertion in the prevailing opinion that this statute is clear and unambigous. I think the quotation in that opinion from 2 Lewis' Sutherland Statutory Construction to the effect that where the legislative intent is plainly expressed so that it is clear, certain and unambiguous, the courts have only the obvious duty to enforce the law according to its terms, has no application whatever to the problem here presented because the meaning of the terms used are not clear but are very ambiguous. A reading of both the prevailing opinion of Mr. Justice McDONOUGH, and the concurring opinion of Mr. Justice WOLFE discloses that this is true. Both *Page 527 
opinions laboriously point out that the statement in the statute,
"* * * in case the charges made by the public utility pending the review are not sustained by the supreme court"
does not mean what it appears to mean on its face because the supreme court does not pass on the question of whether the rates charged are reasonable or not, but only passes on the lawfulness of the order of the commission. Had that statement in the statute been clear and unambiguous it would not have required so much explaining. In my opinion, this statute is not one which is clear and unambiguous, but is one which obviously requires much interpreting.
Where, as here, construction of the statutes is necessary, the legislature by Section 88-2-2, U.C.A. 1943, has expressly called to our attention that:
"The statutes establish the laws of this state respecting the subjects to which they relate, and their provisions and all proceedings under them are to be liberally construed with a view to effect the objects of the statutes and promote justice."
I therefore hold that it is our duty in interpreting this statute to take into consideration the objects of this statute and place an interpretation thereon, if possible, which will promote justice.
In my opinion, the objects of this statute, Section 76-6-17, U.C.A. 1943, was to impound the difference between the rates being charged by the public utility and that ordered by the commission, until the final decision of the rate proceedings in question before the commission, and then to distribute that fund to the persons entitled thereto under that final decision. If the objects of the legislature were as narrow as the prevailing opinion indicates, then certainly Mr. Justice WOLFE is right when he said the result "shocks our sense of justice." It is possible in this very case that the order of the Commission in reducing the rate may be sustained in full, and yet by reason of the interpretation *Page 528 
placed on this statute in the prevailing opinion, several years may elapse between the time of making the original order and the time when that order will become effective. That will mean that the commission will have determined that during all that time the rate charged was unreasonably high, and still, on account of a comparatively minor irregularity, several years will elapse before the reduction will become effective. It can be said with the utmost confidence that this does not effect the objects of the statute, nor does it promote justice.
Of course, if the statute were clear as held by the prevailing opinion, then there would be nothing that could be done about it. But is it clear? It is true that the statute repeatedly uses the term "pending review," which would indicate that the money was only to be collected and held until the supreme court had reviewed the decision of the commission. That provision could reasonably be construed as meaning that the review is pending until the matter is finally determined. Sec. 76-6-17, U.C.A. 1943, provides that the funds shall "be impounded until the final decision of the case." If it were not for the shocking results, this might well be interpreted as meaning the final decision of the case on review before the supreme court, but in view of those results, I think the more reasonable interpretation is that the funds are to remain "until the final determination of the case" before the commission.
This section also contains the following:
"* * * in case the charges made by the public utility pending the review are not sustained by the supreme court."
As already pointed out this court does not either sustain or pass on the rates charged by the public utility. The prevailing opinion therefore concludes that this must be interpreted as meaning "In case the supreme court does not sustain the order of the commission." To my mind it would be more reasonable to say that the legislature meant in case the rates charged by the public utility pending the *Page 529 
review are not sustained by the final decision of the controversy before the commission. Certainly it would be more in harmony with justice and make the results sensible.
Finally the statute says:
"Upon the final decision by the supreme court all moneyswhich the public utility may have collected pending the appealin excess of those authorized by such final decision * * * shall be promptly paid to the persons entitled thereto * * *." (Emphasis ours.)
Here we have the term "final decision by the supreme court" expressely used and later referred to as "such final decision." If that term is literally rather than liberally construed it would mean that when the supreme court made it final decision on the matter presented to it the moneys which had been collected must be promptly distributed. But the above quotation also expressly provides that
"all moneys which the public utility may have collected * * * in excess of those authorized by such final decision, * * * shall be promptly paid to the persons entitled thereto * * *." (Emphasis ours.)
By using this language the legislature clearly assumed that the final decision of the supreme court would authorize the public utility to collect a certain definite sum of money, and all sums collected in excess of that sum should be paid to the persons from whom it was collected. However, the final decision of the supreme court does not authorize the collection of any money but merely determines whether the order of the commission is lawful or not. When we consider all of the provisions of this statute it seems to me to be clear that the legislature intended to hold the money until there was a final determination of the controversy before the commission and that then it should be distributed in accordance with that final determination, and that in using the terms "final decision of the case," "sustained by the supreme court," and "final decision of the supreme court" it had in mind the final decision of the controversy before the commission, but failed to recognize *Page 530 
the fact that the decision of the supreme court does not determine that controversy but merely determines whether the order of the commission is lawful.
To me it is inconceivable that the legislature could have intended to authorize the impounding of this fund, and then return it to the public utility before the final determination of the question whether the rates in question were reasonable. I therefore think that this statute should be so interpreted.